619 F.2d 557
RICHARDSON NATIONAL BANK, Plaintiff-Appellee,v.RELIANCE INSURANCE COMPANY, Defendant-Appellant.
No. 78-2599.
United States Court of Appeals, Fifth Circuit.
May 2, 1980.

Charles J. McGuire, Dallas, Tex., for defendant-appellant.
Vial, Hamilton, Koch, Tubb, Knox & Stradley, James A. Knox, Dallas, Tex., Raymond D. Noah, Richardson, Tex., Stephen L. Baskind, Dallas, Tex., for plaintiff-appellee.
Before THORNBERRY, FRANK M. JOHNSON, JR. and HENDERSON, Circuit Judges.
PER CURIAM:


1
The judgment below is affirmed on the basis of Judge Patrick E. Higginbotham's opinion in Richardson National Bank v. Reliance Insurance Co., 491 F. Supp. 121 (N.D.Tex.1977).


2
AFFIRMED.